Citation Nr: 0325288	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-06 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD), for the purpose of accrued 
benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945 and January 1951 to March 1952.  The veteran 
died in August 2000, and the appellant in this case is his 
surviving spouse

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho, which denied the appellant an increased 
evaluation for PTSD, for accrued benefits purposes.  This 
case was last before the Board on April 2003, at which time 
it was remanded for additional evidentiary development, and 
compliance with the VCAA duties to notify and assist.  

Historically, the veteran initiated a claim for an evaluation 
in excess of 50 percent for service-connected PTSD in April 
1998.  That claim was denied by the RO, the veteran appealed, 
and the appeal was denied by the Board in September 1999.  
The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  The veteran died in 
August 2000, before the Court reached a decision on his 
appeal.  The Court then dismissed the appeal in October 2000, 
as did the Board in April 2001.  The appellant's claim for 
accrued benefits is a derivative action, based upon the 
veteran's pending claim for increase, which was pending a 
final determination at the time of his death.  


REMAND

The Board's April 2003 remand specifically directed the RO to 
ensure that the appellant had been apprised of all 
notification and duty to assist provisions of the Veterans 
Claims Assistance Act (VCAA).  A review of the claims folder 
discloses that at no time has the appellant been informed of 
the laws and regulations applicable to VCAA, nor has she 
specifically been advised by the RO of the evidence that she 
must submit and the evidence which VA would collect on her 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board's April 2003 remand was in error in that it 
requested development which included the collection of 
private treatment records.  Claims for accrued benefits must 
only be considered based upon evidence on file at the date of 
death; this evidence includes evidence constructively in VA's 
possession, meaning VA or other Government records in 
existence at the time of the veteran's death, although not 
necessarily physically present in the veteran's claims folder 
at the date of death.  This would not include private medical 
records which were not on file at the time of the veteran's 
death.  See 38 U.S.C.A. § 3.1000(a)(d)(4) (2003).  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO must review the veteran's 
claims folder and issue a notification to 
the appellant and representative which 
properly satisfies the duties to assist 
and notify in VCAA.  This notification 
should include a recitation of the 
applicable laws and regulations 
implementing VCAA.  The notification 
should specifically point out that the 
evidence necessary to substantiate her 
claim would include evidence of an 
increase in symptomatology which was 
attributable to service-connected PTSD 
(as opposed to other nonservice-connected 
disabilities).  

2.  After complying with the VCAA duties 
to assist and notify, the RO should again 
address the appellant's claim and, if the 
benefit sought on appeal is not allowed, 
issue her and the representative a 
supplemental statement of the case which 
includes a discussion of compliance with 
VCAA.  The appellant and representative 
must be provided an opportunity to 
respond, and the case should thereafter 
be returned to the Board after compliance 
with appellate procedures.  The appellant 
need to nothing until further notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



